Citation Nr: 0504877	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  04-38 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than July 1, 
2004, for an award of additional compensation for the 
veteran's dependent spouse. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1943 to January 1946.  His 
separation papers show that he underwent parachute 
training and that his awards and decorations included the 
Combat Infantryman Badge and the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

On VA Form 9, received by the RO in October 2004, the 
veteran requested a hearing before a member or members of 
the Board to be held at the RO.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.703 (2004).  That hearing has not 
yet been scheduled.

In light of the foregoing, additional development of the 
record is warranted.  Accordingly, the case is remanded 
for the following actions:  

Schedule the veteran for a hearing to 
be held at the RO before a member or 
members of the Board.  Ensure that 
the appellant and his representative 
are afforded timely notice of that 
hearing.  Following the hearing, 
return the case to the Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 



                   
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2004).



